MR. HICKS TRACY
                               2661 FM 2054
                         Tenn. Colony,Tx 75884




                               August I'L. 2015
                                    1

HON. JOHN E. NEILL,RESPONDENT
18th JUDICIAL DISTRICT COURT
                                                      RECEIVED
GUINN JUSTICE CENTER                              IN SUPREME COURT
                                                       OF TEXAS
204   s.   Buffalo Ave
Cleburne Tx 76033                                   AUG 18.2015
                                             BLAKE HAWTHORNE, Clerk
HON. DALE HANNA,PROSECUTING ATTORNEY         BY             Deputy
GUINN JUSTICE CENTER
204   s. Buffalo Ave,Ste 209
Cleburne Tx 76033
                                                      This document contains some
                                                      pages that are of poor quality
                                                      at the time of imaging.

Dear Clerk

Enclosed for filing with.the court is Relator's petitionfor writ
of mandamus;Upon the filing of this petition please return a file
marked copy for my records;A copy of this petition has been previously
mailed to all interested parties.


SINCERELY




                                                                      RECEIVED IN
                                                               COURT OF CRIMINAL APPEALS

                                                                       AUG 18 2015
•    IN THE SUPREME COURT OF TEXAS

               AT AUSTIN                            FILED
                                             IN SUPREME COURT
                                                  OF TEXAS

                                                AUG 18 2015
           IN RE TRACY HICKS               BlAKE HAWTHORNE, Clerk
    ON PETITION FOR WRIT OF MANDAMUS    BY PATRICK D. PASSMORE, Deputy




    TRIAL COURT CAUSE NUMBER 29450

    FROM THE 18th DISTRICT COURT OF

     JOHNSON COUNTY,CLEBURNE TEXAS




     PETITION FOR WRIT OF MANDAMUS




                               TRACY HICKS,RELATOR

                               PRO-SE#673001

                               H.H. COFFIELD

                               2661 FM 2054

                               Tenn   Colony~Tx    75884




                                               RECEIVED IN
                                        COURT OF CRIMINAL APPEALS

        ORAL ARGUMENT REQUESTED                 AUG 18 2015
                          IN THE SUPREME COURT OF TEXAS
                                    AT AUSTIN



                                IN RE TRACY HICKS
                        ON PETITION FOR WRIT OF MANDAMUS


                         TRIAL COURT CASE NUMBER 29450
                        FROM THE 18th DISTRICT COURT OF
                         JOHNSON COUNTY,CLEBURNE TEXAS



                    TENTH COURT OF APPEALS NO.l0-15-00224-CR




                      RELATOR'S MOTION FOR JUDICIAL NOTICE


 Relator,•rracy Hicks,Pro-Setfiles this his Motion Asking the court to Take Judicial
Notice of the following facts in this case;
· 1. Relator originally filed this suit in the Tenth Court of Appeals;That Court
 has misconstrued the petition as a request for a writ of habeas corpus,whereas
Relator complains of respondents denial of right to speedy trial,and the Abuse
Discretion on Trial Motions where the court could act only one way on said issue
raised by the motion;Complains that respondents. failed completely to Analyze or
Correctly Apply the laws as they apply to the facts of this case;Further,Relator
ask this court to take judicial notice of the fact that relator has not been accorded
the requested discovery in this matter,and respondents has clearly failed without
cause,to turn over the requested trial records,and documents which are relevant
toti1ese proceedings. Relator ask the court to take judicial notice of the fact
that relator is greatly being prejudiced by the constitutional violations and
the abuse of discretion committed by respondents during trial;See Issues 2-5 in
this petition.
Relator Pray that the court will;Conditionally grant' the petition,and accord
relator discovery in this matter.,and thereafter Grant a Hearing where these issues
can be resolve according to law.
                            IN THE· SUPREME COURT OF TEXAS
·-
                                      AT AUSTIN


                                  IN RE TRACY HICKS
                           ON PETITION FOR WRIT OF MANDAMUS



                           TRIAL COURT CAUSE NUMBER 29450
                           FROM THE 18th DISTRICT'COURT OF
                            JOHNSON COUNTY,CLEBURNE TEXAS



                      RELATOR'S MOTION FOR ENTRY OF LEVEL
                                 TWo)\ DISCOVERY PLAN


     Relator,ask the tourt to Order that Discovery be conducted            accord~bg

     to a level Two Discovery Control      Plan~tailored     to the circumstances
     of this suit,as permitted by the Texas Rules of Civil Procedures ,190.4;


                                     INTRODUCTION
     Relator is Tracy Hicks,acting Pro-Se.,The Respondents are; Han. John
     E. Neill.,and Dale Hanna Prosecuting Attorney of Johnson County.
     Relator filed this civil action,complaining of the respondents Abuse
     of Discretion on trial motions,and the failure to          Am:llyze   ur: correctly
     Apply the laws as they apply to the facts of the case.
       Relator, ask this court,to allow discovery under Level Two control
     plan because;
     A. There are r.elevant documents, and testimony within Respondents
     filesthat is important to the current claims final outcome,which
     would include BRADY Material; The Issues regarding this suit are
     Complex,and discovery,and a hearing at which both parties could
     argu€ their positions would be helpful to the court in any decision
     rendered by this court.
       Relator,during any discovery allowed, would conduct all discovery
     according to    ~he   Texas Rules of Civil procedures,and the Rules of
     this court.,Texas Rules of Civil Procedures Rules 190-198.
     SO MOVED AND PRAYED THAT RELATOR'S MOTION FOR DISCOVERY BE GRANTED.
                      NO.


                                 IN RE
                             TRACY HICKS
                               RELATOR



             RELATOR"S PETITION FOR WRIT OF MANDAMUS


Relator, Tracy Hicks,Submits this petition for a writ of mandamus

complaining of the Honorable John E. Neill,Presiding,Judge of the
18th District court of Johnson   County,Texas.,Jud~e   Neill,has a duty
under the law to provide relator with a speedy trial and     resoluti~nn

of these issues as guaranteed by the Sixth and Fourteenth Amendment
of the United States Constitution,and Article !.,section 10 of the
Texas Constitution.
 The Issues presented in this petition are complex,and would require
discovery,therefore relator request that discovery be allowed to better
                                               I
assist the court in it's decision,and to clerify relator's contentions.




IN RE TRACY HICKS MANDAMUS                                     1
p •   l   I




          ~Ott. • •·• • ~ • • • • • • • • • • • •" • • • • • .. • • • • • • •.• • • • .... • • • • • • • • • • • ••·• • •PAGit1
          tllble Of ·COntents ••••••••••••••••••••••••••••••••••• ·••••••••••••••tAG&:, 11

          lOINTITY Or PARTIES & COUNSBt••••••••••••••••••••••••••••••••••••••p&ge,l
          INO~ Olf Atrl'HORI~·••,••••·•~··••••••••••••••••••••••:····•••••••••PAGE~2,3,A,B,C
          ·STA~.            OP 'lHB CASE ••••••• • • •••.• • •• • •., •• •. • •• • ~ • ••• • • ••• • • •• •••• PAG8,4..

          STA~ OF JURISDIC1'ION. •• • •• •••• ••• • ••••.• ••• • ••• ••• •• ••. • • ••• •• PAG8,5

          IS$U!tS ~· • .. ~ ••••••••••• • •• • •• • •·• ••. •. • •• ••. •••. •• •• • • •• • • .pAQB,6,7
          STA~              Ot.FAC'J.'S ............................. .-.................... pAQS,7,8
          ~· .~ ~IBS•· • • • •. • • • ••.• • • •••••••• • • •·•. • ••• •. •. • •. • •• PAGE 9-25



                  .     .     '                .

          the   Unit~ ~t.atea           Conetitutton,to move the prosecution
          f()rvard,   ·ana        br:i"9 the def&ndant to trial.
          PR.i\YD~ •• ~ .. -: •.•• ·• ~ • .......... ~ •••••••••• • ••••••• • • •. ~ ••••••• • • • • • ••• PACIS             ,25
          CBR'.t'Ii'lCATS. Ci1! SIRVICi:. •......... • ..... • • •• • ••• • •••• • •• • •••• • ..........PAOEr.26




                                                                                                                             ii




                                                                         ··: ~   I   • .:~ •
        1, ..


'   l   l.       I




                                                                                                            TRACY HICKS,




                              .                                                                                   .        .   ..   .   '




                         ·Reiat~ 'certif~u that                                                      tM following ia a complete list
             .       '                      '                              .        .            .

                 of the
                      .
                        pal-ties;
                          .     .·
                                   the attorneY'• •and any
                                                        .··.
                                                             other person
                                                                :   -·  '
                                                                          Who hu        .                     .                             .



                 any interest                                   in the outcome of this petition.



                         ·'       ·.;




                                        .           .       :        ·:·>. ·.:.:·

                 H.i.                   doftoiBLo                   UNIT
                                                I

                 2661 FM 2054
                 Tennesaee CoJony, 1'X · 75884

                 (903)9,28-2211 J



                 REJspondent
             18th                       Diatriet COUrt
             Guinn JWJtice Center
             204                  s.                Buffalo Ave

             ClebUme Tx 760331



             Q.linn Juat1ce. Center:
             204              s.                    Buffalo AVe Ste 209

             Clebume Tx 76033

                                                                                            :.\.                                                :~.·



••   >
                                                                                       ·;,"
             l •·

         !
                                                                   o'F
 0

                                                           INDEX         AUTHORITIES
                                                                    "

                Barker v. Wingo,
                ~07 u.s~ 514 (l972).; ••••••••••••••••••• ~····•·••••••••Pagei9,10,ll
                Cantu v State,
                253 s ..'w~~ 3d 273(1'ex.Crim.App. 2008) •••••••••••••••••••• page:lO
               ~Pillingham        v State,
               ·'4a3    -u.s·•. 64 (1975) ~ ••••• • ••••••• •·· •••••••• ~ ·•··• ••••••• Page, to
                Bai.·ril!  v     State,
              · 489     s.w.     2q ·303 (Tex. Crim. App .. 1973) ......... ~ •· ... • ..... Pag&,l.i

             . Hull      v State,
                699     s.w.     2d 220 (Tex.Crbi. App. 1985) . . . . . . . . . . . . . . . . . . Page,9

                Moreau      v···faa..lx     ref i
                271 S.W.t_379 (Tex. l925)••••••••••••••••••••·····••••••••Page,9_ •... ··
               Perkin~-~         -State,
                504     s.·w··   458 (Tex. Crim. App. 1975) ............• •••••••• •»age,lO

               Smith. v Hooey,
                    .            '                     .                                                   .   .

               393·     u.-s.    374 (1969) •••••••••••••••••••••••••••••••••••• Pa:_ge,9-,ll,l2

               Taylor,Bx Part,e,
               522      s.w.     ~d479     (Tex.Crim. App. 1975) •••••••••••••••••• Pagel0

               Turner v State,
             · 545 s.w. 2d 133(Te-x .. Crim.App.1976) ...................... Page9,ll,l2

               u.s. v       Mari~n~
               404      u.s.     307 (197l) •••••••••••••••••• ~··········~··•·••Pag~,l0
               Wilson v BOwman,
               381 s.w. 2d 320 (Tex.1.64)•••••••••••••••••~•••••••••••Page,11




               IN RE TRACY HICKS-MANDAMUS                                                      Page        2
l   l   .   l-   l




                                                           INDEX OF AUTHORITIES
                     tallirts y State,
                     7~0 s.w. 2d 176 (Tex.Crim. App. 1986) ••••••• ~····•••••••Page,l3,14

                 Cro~~lin ~               State,
                 90 Tex ~r.R.467,235 s.W.905,906(192l) ..................... Pagel4

                     In R8Gonzale1J,
                 115 5•W•. 3d 36(Tex.App.san Antonio 200:3) •••• •. :~ •••••••• • Page,i4
             ·   Prudenti~1:Ins,Co•Of.Am,

                 148 s~.w: 3d l24,135-36('l'ex •• 2004) ••••••••••••••••••••••• Page,l4
               Walkez: v Paeke.r,
            .. 827 s~w. 2d833,839 (Tex. l992) •••••••••••••••••••••••••• Page,l4

                 Repu6lic:an Party .v Dietz,
                 940 s.w.         ad      86,94(Tex~l997)••••••••••••••••••••••••••••••age,l4

                 Dobec~a        . v . State, .
                 . (App.S' Dist, 2003) 2003WL 194711 ,~ ...................... Page,l6
                 JohnsOn v State,
                 629 s.w.- 2d l37('1'ex.At>P·Dallas)~................. ~ ....................... Page,l6

                 Lanum v State,               ·.1


                 952 s.w. 2d 36 {Tex.erim.App. 19 ) ••••••••• •.•. • •••••••••••••••••••• Page,l4 ·

                 liughes v      st~te,                                           . · .      .     .            .
                 ~ s.w. ·24·        248,PDR.,833        s.w.   2d 137(Tex. Crim. App. 19 ) •••••••••• Page 1 16

                 Martinez v State,
                 ;53 s~w. 24 804,~ ~- Qmbsd;z:ev,981 s.w.~cras 1973,631:cJ ·
                 le:a •.,z;.€83,~~1·
                                ..
                                     • ~ "•• • ••• • ·•.•·•••••••••••••••·••••
                                                                           .
                                                                               ~ ••••. ;~ -~~~ •••• ., ...... ~ .l;lage, 16
                                                                                             \
                                                                                                                               !
                 IN RE   tU'    ProduCts North America, Inc,                                                                  ''
                          . .     IAlJO             .
                 244 s.w.3d l.ii('lex• •) ••.••••• •.• ...................................... Page,l6·
                 -v-,
                 Gas s.w.       2d 47(1'ex.erim.        App· 19 ) •••••••••••••••••.•• ,••••..• ••••• o ••• Pase,l6
                I        'a·
'   ~               ).         l




                                                                           INDEX OF AUTHORITIES

                               French v B.stelle,
                               692 F.2(S1021,(5th Cir. 1982)•••••••••••••••••••••••••••••••••••••••••Page,18,21


                               175   s.w.     3ds0o(Tex. App. Beaumont 200S) •••• ~ •••••••• ~ ••••••••••••••••• Page 18.
                               Strickland     v waBhington,
                           466       u.s •. 668,104 s.ct. 2052,2064,80                  t.Ed.2d.674(198~U ................. •Pardan•
                          (er. App• 1994)879                s.w.       2d 6l ••••••••••••••••••••••••••••••••••••••••• Page,20
                          Bill V ·r.o¢ctwt,
                          106 S•Ct
                                 . 366(19 ) •••:. •• ••• • • • • • •. •. • • • •• • • •. • • • • • • • • • • • • • • • • • • • • • • • • • .Page,21
                                                                                                                                               .



                          Bullard           v iatelle. ~.          .                                                                       .
                                                                                                                                                   .
                                                                                                                                                   ·.


                          708 F •. 2d 1021(1980)·•• • ••• • •• •• .~ •• • • •• • • ••• •• • • • • •. • • • • • • •·••• • • • • • • • .,Pag~21~
                         Jackson v Virginia, .
                         u.s. s.ct.99,2781,443 u.s. 307,61 t.r.a.2d. 56Q,r~.a.n-looet. 19S,444,u.s.s90,
                         62 ·t.F.d. Jd. 126 ••••••••.••••••••••••••••••••••.• _••••••••••••.•.••••••••••• •l?l!l9~. ·'21


                          IN RE TRACY ·SICKS-MANDAMIJS·                                                                               Page 3A
                                          ~; -~'   ··:
                                         .. :·:'.1, .....
                           '   .. ;.;.·:.;:.::
                                           ·...
                                           .{~                      .::,


j   l------------~----·~"----------~'----------------------~------------------
    ___v_,695           s.w. 2d 479 (Tex.                           Crim. Aw•        ~9.   I ) •••••••   ~   .........   4   • • • • • •· . . . . . .   -P~g~

    _v_,244            s.w.     3d .840 Tex.· App.                            200 ) .................. • ••••••••••••••••• Page,22

    :IN Re Chevron,u.s.A.,Inc c!A,l
    ,109 F •. 3d l016(CA.,Tex. 1997) ........... ~ •••••••••••••• ~···················Page2.2

    EX Parte          Fortune,                                                                                              ·,
    797 s.w •. 2d 929 (Ter. .. Crim. App.                                   198 ) .................................... Pa9e·,22

    Elder V State,
    132 s.w. 34 ;20 .:(TeX. App.Fort Worth 2004) ••••••••••••••••••• • •••••••••• Page,2~

    United States V Dixon,
    509      u.$.     §88,689,113 s.ct. 2849,2855,125 t. EQ. 2d 556 (1993) ........... Page,23 .

    Brown V Ohio,
    432      u.. s .. l61,169,97 s.ct. 2221, 53 t.Ed. 2d 187                                   (1977) ................... Pa9e /23,24

    Parish V State,
    ~9 s .. w.. 2d 352,354 (TeX. Crim. App.l999) .............................. page,2l,25

    Ochoa V State,.
    982      s.w .    2d 9041 908 (Tex                         Crim.       App• 1988) •••••••••••••••••••••• ., •••••• Page.~3-:24
    Cunningham V St~te,
    726 s.w 2d 151 ,('l'ex .. Crim. App. 1987) ............................ •. •• • • • .Pag.e; 24
                 A




    Demoss V State,
    12    s.w.       3d 533,561                    (Te~ ..    Aw• san Antonio,1999 pet rrafused .............. page,24
    Blocllburger,
    284 u.s •. at 304,. 52                               s·,ct •. 180 ............................................. ·Pfl9e,:~
                                                                              STA'l'OTES

    Chapter 3.04(-)Tex •. Penal Code.Vernon's Ann· Tex.Code Crim.Proc.,Article 21.24
    -rex.     Code Crim. Pr:oc.,Article 22.011,21.11
    'l'ex. COde :c;rim.Proc· ,Art.26.13(a)  .   .
    Tex. Penal COde Ann. ·l2.42(b)(c)vernon•s .1974);
    '.rex· Conat.Articles,l§lO,l§l3,1§14;Art.S§67Tex .. Gov,t Code 22.222(a)
    u.s ..    ConStitutional Amei1dments lst,Sth,8thl6th,l4th



                                                                                                                                  PA                              STATEMENT OF THE CASE

Relator seeks a writ of mandamus from this .court compelling Judge John E.Neill
of the 18th District Court of Johnson County texas,to bring relator to a speedy
 trial;Relator further seeks a mandamus compelling.the respondents to correct the
Abuse of discretion ,and constitutional violationscommitted at trial ,as shown
in this mandamus;Relator does not seek a writ of habeas corpus,or,any relief accorded
by a writ of habeas corpus;relator seeks an order from this court,compelling the
respondents to;(l)Accord relator a mini trial inwhich issues regarding the Abuse of
discretion committed at trial,and other Constitutional violation can be addressed,
and then,accord relator the relief as Equality and Justicedemands.See Issues 2-5'
in this writ.
  Relator,has presented these issues to the Tenth Court of Appeuls ut Waco Texua;
That Court Denied relator's contention of right to speedy trial.,and misconstrued
this writ as requesting for habeas corpus relief; The relator does not seek a writ
of habeas corpus. Relator seeks an Order from this court.,Conditionally Granting
this writ of mandamus,and compelling the trial court Judqe,and state prosecutor to
addr0ss issues Two-Fiv0 of this writ application; Alternatively,Relator request that
discovery under Level Two be allowed,so that relator can better assist the court in
understanding relator's claims ••
 The Respondents,Judge John E. Neill,and the State Prosecutor Dale Hanna,has a
legal duty under the laws of this state,and the Constitutional Amendments to the
United States   Constitution,to perform their duties as demanded according to Law;
See   Issues 2-5 of this writ.,it is clear that respondents Abused their discretion
and failed to analyze,or apply the laws and Statutes correctly on Issues 2-5 9f this
.writ. Respondents has a duty under the provisions of the 6th Amendment of the
United States Constitution as applied to the states by the 14th Amendment of the
United States,and Texas Constitution Article l§lO.,to provide relator with a
speedy trial,and a fair resolution of the issues of this writ.
Relator has no other clear,adequate remedy at law or €Quity,and it is necessary
that a writ of mandamus be conditionally Granted Ordering Respondent to dispose
of Issues 2-5 as Equality of.law demands.




IN RE TRACY. HICKS-MANDAMUS                                    PAGE ,4
                    STATEMENT OF JURISDICTION



This court has Jurisdiction to issue a writ of Mandamus under Texas
constitution article 5 paragraph 3.,Tex. Gov't Code §22.002(a)    (b)




IN RE TRACY HICKS                                        PAGE §
•   J   ·J   ~




                                                      ISSUES. PRESENTED
                                               Denial at Speec'¥ Trial



                 . Once a Speedy Trial has been requested, the Trial Court has a legal duty,

                 under the Texas Constitution and United States Constitution,to move the

                 prosecution forward and bring the defendant to trial.



                                                      ISSUE NUMBER TWO

                  The Respondent Abused it's idscretion when it reached a decision so Arbitrary
                 and unreasonable amounting to a clear and prejudicial error of lawRespondent
                 fail to analyze or apply the Severance law to an indictment containing multiple
                 Non-Property offenses,Resulting in a deprivation of relator's Fundamental Con
                 stitutional rights;Tex .const.art 1§10,1 §13,1§14, u.s.c~.A. ,Amend, 1st ,5th,6th,l4th
                 WHEN IT FAIL TO FORCE THE STATE TO MAKE AN ELECTION ON WHICH CHARGE IT WAS PRO
                 CEEDING UPON,RESULTING IN A SENTENCE THAT IS BOTH ULTRA LICITUM AND ULTRA PETITA.

                                                  ISSUE NUMBER THREE

                 Respondent Abused it's discretion when it reached a decision so Arbitrary and

                 unreasonable amounting to a clear and prejudicial error of law;Respondent

                 clearly fail to analyze or apply the law correctly when it fail to undertake
                 to Admonish l:'e.l.atc±Lto correct range of punishment on each charge of the indict
                 ment prior to accepting a plea of guilty in violation of Texas Code Criminal
                 Procedure Art 26.13.,Tex.Const art.l§lO,l§l3;U.s.c.A.lst,5th,l4th

                                                  ISSUE NUMBER FOUR

                 Respondent Abused it's discretion when it reached a decision so Arbitrary and
                 unreasonable amounting to a clear and prejudicial error of law.Respondent fail
                 to Analyze or apply law correctly where the state used an infirm prior convict
                 ion for enhancement purposes.The evidence demonstrated a Predicate violation
                 required for sentencing   l;~lator   as a career or habitual offender.Tex.Penal Code
                 Ann.l2.42(b)Vernon's(l974);Violated Realtor's Fundamental Constitutional right
                 as promised by Texas Constitution,art.l§l3,1§14;U.S.Const Amend6th,14th.


                 IN RE TRACY HICKS-MANDAMUS
I   I




                                         ISSUES PRESENTED



                                        ISSUE NUMBER FIVE
         The respondent Abused it's discretion when it reached a decision so Arbitrary
         and unreasonable amounting to a clear and prejudicial error of law.,Respondent
         fail to accord relator Equality and Justice under the law of this state,and the
        United States;Fail to analyze and apply correct law ,and sentenced r:e.iator in
        violation of the Double jeopardy Clause;Tex Const.,artl§l4;u.s. Const.Amend.Sth,
        and 14th,Depriving realtor of his Fundamental Constitutional Rights.


                                       STATEMENT ·OF FACTS



        On or about,May 1993,f@1.~tPr while reporting ·to his parole officer in Tarrant
        County,was arrested ana charged in a Multi-count indictment with the offense of

        sexual· assault of a person; 22 .011; 21.11. ,  ;r@latot"was denied bond.
        and was convicted by Respondent,and sentenced to a term of fortyyears at
        TDCJ-ID. Thus far,no direct appeal was   allowed;however,r~J?tor,imrnediately

        after the guilty plea,~lp.~or wrote the respondent and requested appointment
        of counsel for an appeal;and requested some form of~resolution of the indictment
        and charges as written,and resolution of the other known fundarnentai- consti-
        tutional violations in the trial; Reiator submitted numerous writ applications,
        with supporting case law in an attempt to have these constitutional violations
        corrected; Prior to triaLrelator filed between l,and 23, motions~·iFl:··particular,
        a motion requesting the state to make an election upon which charge of the in-
        dictment it was proceeding upon; The Respondent fail to respond to any motion;
        thereby allowing the prosecutor-to convict relator on all charges of the in-
        dictment.,preventing relator from knowing the actual charge inwhich he was
        being on trial for. The charges are currently serving as active unadjudicated
        offenses;causing prejudice to relator,and has restricted his ability to receive
        any sentence at least partially concurrent with any sentence he is presently
        serving;-


        IN RE TRACY HICKS-MANDAMUS                                            ·PAGE 7
I   t   I   I




                has caused the duration of the present imprisonment to be increased and con-
                ditions under which he must serve the sentence greatly worsened beyond the
                terms of any plea agreement; has prejudiced relator's opportunity for any
                fair consideration for parole,and caused anxiety and concern,as well as
                Oppressive incarceration.    R~~ator,after   trial filed with respondent numerous
                times,a request to correct the hereinafter fundamental constitutional
                violations as justice requires; As the Respondent has never responded to these
                particular reguest,reaator recently filed a formal motion for Speedy trial.
                Thereby invoking his rights under the Texas and Federal Constitutions. His
                Speedy Trial motion duly filed on March 29, 2015.
                  Since filing .. the motion for speedy trial, the 18th District Court has done
                nothing to move the prosecution of the Multi-count indictment, or attempt to
                correct fundamental constitutional violations inwhich r.elator complains of;
                further, over the past 22 years,despite several letters,motions,and phone
                calls to the court requesting copies of the indictment,oftense or police
                reports,or records or other information      filed in this case,to intlude a copy
                of Court's docket sheet related to the case, the court has failed to reply
                in any manner;and the prosecutors office has engauged in unethical conduct
                when :relator submits any motion,writ,demonstrating the fundamental consti-
                tutional violations that have prejudiced 1?elator's ability to enjby any term
                of the plea agreement,and creating an unfair plea bargain •


                                             .I)..RGUMENT AND AUTHORITIES




                IN RE TRACY HICKS-MANDAMUS                                            PAGE ,8
        '   .
'   '




                                               ARGUMENT· AND AUTHORITIES




                  This reLator has expressly invoked his right to a speedy trial under both
                 .the State and Federal Constitutions. The right to speedy trial is guaranteed
                 by the Sixth Amendment as applied to the States by the Fourteenth Amendment
                 of the United States Constitution. See Barker v. Wingo, 407.u.s. 514 (1972). In
                 addition,Article 1 §10 of the Texas constitution guarantees the accused in all
                 criminal prosecutions the right to a speedy public trial. Although the Texas
                  and Federal rights to a speedy trial are separate and distinct, the inter-
                ; pretation and application of the Sixth Amendment right. to speedy trial by the
                Federal Courts serve as a useful guide to the interpretation of the Texas
                Constitutional right to speedy trial.
                   In Barker v.   Wingo, id.,the United States Supreme Court established a
                balancing test and suggested four factors to consider in determining whether
                an accused has been denied a speedy trial. The factors: (1) length of delay,
                (2) reason for delay, (3) assertion of the right, and (4) prejudice to the . '·'··
                accused. While the State has the burden of justifying the length of delay,
                the defendant has the burden of proving the assertion of the right and proving
                prejudice.
                  Importantly, it is well established that a defendant incarcerated on another
                charge is entitled to the same speedy trial rights as a defendant on bail.
                Smith v. Hooey,393 u.s. 374(;J-969); Ex rei Moreau v. Bond,271 s.w. 379 {1925).
                  As a result, the r~•s status as a prisoner can neither prejudice his
                speedy trial rights or serve as justification for the delay on the part of the
                State.
                  In the case at bar, r·ela.t:Or~~- was arrested and charged with sexual assanl t
                                          •'
                on May 1993,                       • More than 22 years has passed; a time more
                than sufficient to require a further examination of relator's speedy right
                claim. Hu11 v. State,699 s.w. 2d 220 {Tex. Crim. App. 1985); Turner v. State,
                545 s.w. 2d 133 {Tex. Crim. App. 1976}.




                IN RE TRACY HICKS-MANDAMUS                                                PAGE 9
..
'




     LENGTH OF THE DELAY
        There is no constitutional basis for holding that the speedy
     trial right can be quantified into a specific number of days br
     months, Barker v. Wingo,supra; Perkins v. State 504             s.w.   2d 458
     (Tex. Crim. App. 1974),overld on other grounds; Ex Parte Taylor,
     522    s.w.   2d 479 (Tex. Crim. App. 1975). The right to. a speedy···
     trial arises from the time the defendant is formally accused or
     arrested.       Dillingham v United    States~423   u.s.   64(1975); United
     States v Marion,404      u.s.    307(1971). "The Barker test is triggered
     by a delay that is unreasonable enough to be presumptively
     prejudicial. • •.• we have held a delay of four months is not
     sufficient while a 17-month delay is."            Cantu v State,253    s.w.     3d
     273, 280-81 (Tex.Crim. App. 2008).
        Here ;-ela"'tt>r:.r was charged more than 22 years ago (22).,And the
     Multi-Count indictment was also filed at that time,and fundamental
     constitutional violations weretcommitted by respondent,together
     with an abuse of discretion in this case; considering this delay
     together with     r~l~tor's     motion for speedy trial;consequently this
     delay is more than sufficient to require a further examination of
     the speedy trial claim as well as the claims of fundamental con-
     stitutional violations committed in this case.
     REASON FOR DELAY

       As   pr~viously   stated this     re~~tor   filed his formal speedy
     trial mot;foo    approximately 60 days ago, he filed informal requests
     (in the form of     letters,motions,pho~e      calls to the court) mqre
     than 22 years ago.,Nbne of his request,or his motion have been acted
     upon by the Court,or responded to by the prosecutor in an ethical
     respectful manner.




     IN RE-TRACY HICKS-MANDAMUS                                             PAGE,lO
I   <




          Despite reJator's attempts to resolve the Multi-Count charges of the indict-
        ment and Fundamental constitutional violations in this case, there is nothing
        to indicate that the state has even made an attempt to secure a trial date, or
        relator's appearance at a hearing. The primary burden is on the prosecution
        and the courts to insure that defendants are speedily brought to trial.
        Turner v. State, 504    s.w. 2d 843,845 (Tex.   Crim. App. 1974). Both the trial
        Court and prosecution are under a positive duty to prevent unreasonable delay.
        Wilson v. Bowmant381   s.w. 2d   320 (Tex.l964). Here, the reJ.·ator has done nothing
        to prevent or delay a trial in this case.
        REAL'IDR 'S ASSERTION OF   HIS RIGHTS
          Relator for the past(22)twenty two      years has wrote the court numerous times,
        starting in 1993 immediately after trial.,it wasn't until March 29, 2015 that
        he made n formal motion for speedy trial, more than 60 days ago. As the      u.s.
        Supreme Court stated in Barker v. Wingo,supra,"the defendant's assertion of his
        speedy trial right, then, is entitled to strong evidentiary weight in determin-
        ing whether the defendant is being deprived of the right. We emphasize that failure
        to assert the right will make it difficult to prove that he was denied a speedy
                                                                    I
        trial." Barker v. Wingo,407 u.s. at 533. Again, here the ~·itor wrote letters,
        and filed numerous motions,and wirt applications requesting the court resolve
        the Multi-count indictment and other fundamental constitutional violations in this
        case more than 22 years ago,and filed a speedy trial motion approximately 60 days
        ago. Relator has clearly asserted his speedy trial rights.
        PR&JUDICE .ro THE REALUDR':.
          The right to speedy trial is designed to protect three general interest: (1)
        to prevent oppressive pretrial incarceration; (2) to minimize anxiety and concern
        of the accused; and (3) to limit the possibility that the defense will be ffim-
        paired. Barker v. Wingo,supra. The defendant invoking his right to speedy trial
        must make some showing of prejudice resulting from the delay. Barris v State 489
        s.w.   2d 303,308 (Tex. Crim. App. 1973).        r
          The interest 9f a defendant     incarcerated on another charge are entitled to the
        same protections afforded the defendant who is either incarcerated or out on bail
        on a pending charge. In Smith v. Hooey,supra,the United States Supreme Court noted



        IN RE TRACY   HICKS -MANDAMUS                                                PAGE   11
' '




      that the defendant incarcerated on another charge may (1) lose the possibility
      that he might receive a sentence at least partially concurrent with the one he
                                                       I

      is presently serving; (2) have the duration of the present imprisonment increased
      and conditions under which he must serve the sentence greatly worsened; and
      (3) suffer from the same anxiety and depression of the defendant at large,under
      a pending charge. Smith v. Hooey,393 u.s. at 378 •
        Whis ~iator is losing the possibility of a partially concurrent sentence with
      every day that passes,where·the Multi-Count indictment operates as a detainer on
      the additional charges of the indictment. In addition, the charges as filed in
      the indictment, is:~ resulting in the loss of certain educational and vocational
      programs; (2) he is not permitted off-unit or outside prison compound priviliges
      ; and (3) he is inelig·i_able for S2 trusty classification,and fair consideration
      for parole possibilities because parole board members     a~re\•,considering   the additional
      charges as unudjudicated,unresolved chargeo·against relator. Each of these limi-
      tations restricts rei~tor's efforts at rehabilitation. And as the Court of Criminal
      Appeals recognized "the detainer may well have prejudiced his opportunity          for
      clemency, pardon ••• [ o:r l parole. " Turnersupra at 139. These allegations alone
      constitute a sufficient showing of prejudice, even without considering the dimm-
      ing memories of all involved in the incident.
        Re-lator, in particular ,further complains of the Respondents Abused its discret-
      ion during trial b¥::r:eaching a d!?cision so arbitrary and unreasonable amounting
      to a clear and prejudicial error of law,by failing to analyze or apply the law
      of severance to the Multi-Count indictment containing Multiple Non-Property
      offenses:;resulting in the deprivation of relator's fundamental constitutional
      rights as guaranteed by the Texas Constitution article 1§10,1§13,1§14;U.s.,
      Constitutional Amendments lst,5th,6th,and l4th,when it fail to force state to
      make an election on which charge of the indictment it was proceeding upon,
      resulting in a sentence that is both Ultra Liciturn,and Ultra Petita; Respondent,
      has fail to correct this violation of relator's fundamental constitutional
      rights,even after   r~ator's   mnny request in the form of letter,rnotions,and phone
      calls to the court over the past ( 22·) t\lenty two years.




      IN RE TRACY HICKS -MANDAMUS                                                    PAGE 12
I   '   I   '




                   Prior to triaLltelator filed.with respcindent between one(l) and (23)motions;
                 amoung those motions were,A motion to quash the indictment,and a motion
                 requesting state to elect which charge of the indictment it was proceeding on.
                 See respondents docket sheet,and counsels files on this case.
                   respondent fail to analyze and apply the law correctly. the indictment con-
                 tained Multiple Non-property offenses,the offense of sexual assault,Tex. Penal
                CQde sec.22.0ll;and the offense of Indecency,Tex. penal Code 21-ll.,and other
                charges.Texas Constitution Article 1§10 Provides iri part;"Rights of accused in
                criminal prosecutions; He shall have the right to demand the nature and cause
                of the accusations against him;
                  United States.Constitutional Amendment 6th provides in relevant part; That
                the accused shall be informed of the nature and cause of the accusation; 14th
                Const.Amend. "Nor shall any state deprive any person of life,liberty,or property
                without due process of law;Nor deny to ahy person within its jurisdiction the
                equal protection of the laws.·
                  Chapter 3.,3.04(a) Tex~s penal Code provides;Whenever two or more offenses
                  have been consolidated or joined for trial under section 3.02 of this code,
                  the defendant shall have a right to a severance of the offenses.                    !
                  Under well established law of this state,A defendant's timely motion to force
                state to elect must be granted if the state has misjoined Non-Property offenses
                in a single indictment; trial court has discretion to delay state's election c
                due to misjoinder of non property offenses in a single indictment,once request
                ed, until submission of charge to jury; however,if trial court uncessarily
                delays election and thereby prejudices defendant,trial court may be found to
                                    '
                have abused its discretion,Vernon's Ann.Tex.Code.Crim.Proc.,art21.24;If trial
                court fails altogether to require state to cure misjoinder of nonproperty offenses,
                whether by denying motion to quash indictment or denying   mot~on   to force elect-
                ion,appellate court must reverse conviction-Vernon's Ann. Texas code. Crim.Proc.,
                art. 21.24.,See Callins v. State 780 s.w. 2d 176 (Tex. Crim_.App. 1986).
                  ·Relatormade a timely motion to quash.,and motion to force state to elect;
                Respondent denied the rnotions,and delayed forcing the state to elect due to
                misjoinder of Non-Property offenses in a single indictment.




                IN RE TRACY HICKS -MANDAMUS                                         PAGE 13
     ·.
..
            Respondents total failure to srant. relator's timely motion to quash,and
          m::;.:J.on for state to elect. which count it was proceeding upon,"at all". ,has          dent~

          violence to relator's fundamental constitutional rights; respondents·further
          abused it's discretion; respondent had a duty imposed by law to force state to
          elect; the law of severance,provides in part;"A defendant shall have a right
          to a severance of the offenses". ,Ch. 3. ,3.04(a) Tex.Penal Code;see also Callins
          Supra. Under well settled law of this state,a defendant's timely motion to
          force state to elect must be granted if the state has misjoined Non-property
          offenses in a single indictment.,Crosslin v State 90 Tex.Cr.R.467,235 s.w.905,
          906. (1921). relator ask the court to Conditionally grant a Mandamus. The Courts
          of Appeals has held; Because mandamus will issue only to correct a clear abuse
          of discretion,or the violation of a duty imposed by law when there is no other
          remedy by law,the relator's must demonstrate that either; (l)the trial court
          could reasonable have reached only one decision concerning the resolution of
          certain factual issues or.matters committed to the trial court's discretion:
          or (2)the trial court fail to analyze or apply the law correctly.,In Re Gonzales
          115 s.w.3d 36(Tex.App.San.Antonio 2003). Iri the case at bar ,_the trial court
          could reasonably have   r~ached'   only one decision concerning the resolution of
          the Mis-Joined Non-Property Offenses in the single       indictme~t   committed to
          respondents discretion;the respondent fail to analyze or apply the law of
          severance,at all, in this case ·as    d~monstrated   above,and abused it's discretion
          warranting Mandamus relief.Walker v Packer 827 S.W 833,839 Tex          (      )   I.d.
          at 840. Moreover ,Mandamtis relief is available to correct a trial court's ·
          deprivation of fundamental constitutional rights.,Republican Party v Dietz
          940 S.W.2d. 86,94(Tex. 1997) Relator ask the court to conditionally grant
          a mandamus compelling respondents to correct the issues regarding the Mis-
          joined non property offenses of the single,-: indictment,·"'or~ -in'-tAe"'a1ternative,
          exercise this courts power to reverse and remand the conviction as Equality and
          Justice demands.,Callins supra.
             Complaining further,relator says that respondents abused it's discretion when
           it reached a decision so arbitrary and unreasonable,amounting to a clear and
          prejudicial error of law affecting relator's ability to plea knowingly and intell-
          igently. Respondent fail to analyze or apply the law correctly when it fail to
          undertake to admonish relator to the correct range or punishment            r.~t.tached   to each
          charge of the MultiCount indictment prior to accepting the plea of guilty:violating
          Tex.Code.Crim.Proc.,art.26.13,and relator's constitutional rights asguaranteed by
          Texas Constitution art.l§IO,l§l3;U.S. Const Amend.l4.

          IN RE TRACY HICKS-MANDAMUS                                                   PAGE 14
        '   .
'   .




                  Over the past twenty two(22) past years,reiator has wrote respondent in the
                form of letters,motions,writ application,and phone calls requesting resolution
                of this issue as justice requires. ,Respondent has fail without cause to accord
                re..
'··




      carrying a range of. imprisonment::.of two to ten years, when offenses were actually
      second degree felonies carrying a range of punishment from two to twenty years,
      where eight year sentence fell within both correct range and the range mentioned
      by the court.Dobecka v. State(App. 5 Dist 2bo3)2003 WL 1947ll,Unreported.
        In the case at bar,the forty year sentencecdoes not fall within both correct
      range and the range mentioned by the Respondent;respondent fail to Undertake
      to admonish rel·ator to range of punishment attached to the third degree offense,
      and clearly demonstrates Respondent fail to admonish relator in compliance
      with guilty plea statute,affecting relator's ability to knowingly and intelligent-
      ly plea in this case;had relator know of proper range of punishment attached
      to the offenses,he would not have entered a plea of guilty,but would have exercised
      his right to trial by jury. Texas law is consistent;Requirement of Admonishment
      as to range of punishment is Mandatory and failure to admonish constitutes reversable
      error.,Tex. App. Dallas.,Vernon's Ann. c.c.P.,art 26.13 Johnson v state 629 s.w.
      2d.l37. If qefendant is able to demonstrate that trial court failed to admonish him
      in substantial compliance with guilty plea statute and the error was harmful,
      judgment must be reversed,and case remanded to trial court for new trial.V.A.,Tex.
      C.C.P.,art 26.13.,Lanum v. State 952 S.W.2d 36~   Hughes v State,806 S.W. 2d 248,
      pdr 833        s.w. 2d 137.;Martinez v State 953 s.w. 2d. 804 rehearing overruled,PDR
      granted ,rev.,981 S.W.l95.(Acts 1973,63rd 1eg .. ,p.883.ch.399§1.
      !;;L·!t:H.is   clear Reepondent fail totally to analyze or apply Article 26.13 by failing
      to undertake to admonish relator to correct range of punishment attached to all
      offenses in the indictment;A clear failure by the trial court to apply the law
      correctly constitutes an"abuse of discretion",as element for Mandamus relief,.
      in re Rp Products North America 1 Inc.,244 S.W. 3d        m   (20   ) ;_V_ _685 S.W. 2d.
      479, (19        ) • Relator ask this court to issue a Mandamus compelling Respondent
      to correct the above fundamental constitutional violation,and thereafter accord
      Reiator a trial like hearing on this issue resolving this issue as Justice and
      Equality demands. relator pray the court grant this mandamus,and any other rell:ief
      deemed just and appropriate in this case.




      IN RE TRACY HICKS-MANDAMUS                                                 PAGE ,16
'   '




         Respondent further Abused it's discretion when it     rea~hed   a decision so Arbi-
        trary and unreasonable   amount~ng   to a clear and prejudicial error of law.
        Respondent fail to analyze or apply law correctly where the state used an infirm
        prior conviction for enhancement purposes,where there was clearly a predicate
        violation required for sentencing relator as a career or habitual offender as
        required by statute.Tex. Penal Code 12.42(b)vernon's l974).further violating
        re~ator's   Fundamental Constitutional rights as promised by Texas Constitution
        art.l§l3,1§14.,anp the Due process Clause of the Fourteenth Amendment to the
        Constitution of the United   States.u.s~   Const.,Amends.,6th,l4th.
          As with other claims,relator has over the past twenty two (22) years wrote
        Respondent by letters,motions,writ application;requesting to be brought to
        trial on this issue;Respondent has fail to respond in any manner to request
        written,and the prosecution has done nothing to resolve this issue.
          Reaator was charged with'a second degree offense of sexual assault,with one
        enhancement paragraph for a 1985,robbery conviction;now expired as of Dec.5,2001.
          During the sentencing phase of trial,the state attempted to punish reiator
        as an habitual offender under section 12.42 (b) Tex. penal Code Ann.Vernon's
        1.974). The Respondent was the sole trier of fact,hearing all testimony and
        evidence.,Relator during trial,plead 'true' to the enhancement paragraph on
        the advice·of his counsel,before counsel investigated the disposition of the
        prior conviction. While the indictment Exhibit "A• showed the respective date
        on which the prior conviction had been .obtained, the indictment fail to specify
        the 'date' of commission of the 1985 Robbery conviction,and the prosecutor put
        on no Gther evidence to the trier of fact showing the 'date',:or:::.whether the prior
        was indeed a final conviction:the trier of fact found the     allegat~ons    concerning
        the enhancement to be 'true' based on reilator's own admission" and·sentenced
        relator to a term of forty (40) years confinement.,Trial counsel did not com-
        plain to the court of the predicate violation,where the state put on        NO   evidence
        to prove the date of commission of the 1985 Robbery conviction used for enhance-
        ment purposes;similarily, counsel did not raise the issue on appeal to this court,
        and re1ator lest ability to raise the claim on appeal.




        IN RE TRACY HICKS-MANDAMUS                                                  PAGE ,17
   ~lator    contends,and the evidence show,relator is "actually" innocent of the
 Habitual offender status; there exist a predicate violation required for sen-
 tencing   rel~tor   as a career,habitual offender under 12.42(b) Tex_. Penal Code
 Ann. Vernons 1974). During the sentencing phase of the trial,the state's own
 evidence demonstrated that relator had been convicted on 1985 for robbery;
 however,there was NO evidence .submitted to the trier of fact demonstrating
 the date of commission of that offense,or whether it was indeed a final con-
viction available for enhancement purposes as required by statute. In French
v Estelle 692 F.2d 1021 5th Cir.(l982) The Chronology of the commission of
prior felonies is.an essential element of Tex. Penal Code Ann.,§ 12.42{b).
   In the case at bar,the trier of fact allowed the state to convict relator
upon NO evidence supporting the prior convictions disposilion as required
by law;A defendant is presumed Innocent until proven guilty;however,the state
was allowed to convict relator: without putting on any evidence to support its
contention of the 1985 robbery conviction used for enhancement purposes.
Ineffective Assistance of Counsel;
   In Menefee v State 175 s.w. 3d. SOO{Tex •. App. Beaumont 2005) the legal
         ... ,
standari:1 applicable to an ineffective assistance of counsel claim is set out in
Strickland v was~ington 466 U.S. 668,104 S.ct.2052,2064,80 L.Ed.2d.674 (1984).
   An applicant under the Strickland standard,Must first show counsel's per-
formance was deficient.,Id.at 687,104 s.ct.2052; Mitchell v State,68 s.w. 3d·
640,647{Tex. Crim. App~2002)Specifically,applicant must prove by preponderance
of the. evidence that trial counsel's representation fell below the objective
standard of professional norms. Mitchell 68 s.w.3d. at 642. Second,the applic-
ant must show that this deficient performance prejudiced his defense.Strick-
land,466 u.s. at 687,104 s.ct.2052. This means that the applicant must show
a;lreasonable probability that,but for his counsel's unprofessional error's,
the results of the proceedings would have bef?n different. "A reasonable
probability,is a probability sufficient to undermine confidence in the outcome~
Mitchelle,68 s.w.3d.at642.




IN RE TRACY HICKS-MANDAMUS                                           PAGE,l8
  Appellate review of defense counsel's represenattion is highly deferential
and presumes that counsel's actions fell within the wide range of reasonable
andprofessional assistance. Bonev.State 77     s.w. 3d.   828,833,Tex.   Crim~App.

2002). This deferential standard applies to ineffective assistance of counsel
that occurs during the punishment phase of trial.F1owers v State 133 s.w.3d
853,856(Tex.App.Beaumont.,2004 m (EI:.) citing Hernandez v State 988 s.w. 2d.
770,772(Tex. Crim. App. 1999).
  It   is well settled that any claim of ineffective assistance must be firmly
founded in the record. Thompson   ·Y· State 9 s.w. 3d 808,813 (Tex. Crim. App.l999).
  Under normal circumstances,the record on direct appeal will not be sufficient
to show that counsel's representation was so deficient and so lacking in tactial
or strategic decision making,as to ·overcome the presumption that counsel's
conduct was reasonable and professional-Bone 77 s.w. 3d at833.
  However,when no reasonable trial strategy [can]justify trial counsel's
conduct,counsel's performance falls below an objective standard of reasonable-
ness as a matter of.law, regardless of whether the record adequately reflects
the trial counsel's subjectivereason for acting as [he] did" Andrews v State
159 s.w. 3d 981,982(Tex. Crim. App. 2005) When the record contains all the in-
forlnation needed to make a decision,a court may find trial counsel's performance
to be deficient even when the record is silent as to counsel's trial strategy
and tactics.See Id.at 102,03.
  Under the first prong of Strickland, it must. be decided whether this    .-~efenda:~

has shown trial counsel's performance was deficient. Strickland,466      u.s.   at 687
104 S. Ct. 2052. The record indicates counsel allowed defendant, to plP.nn 'true'
and stipulate to the P.nhancement allegations; NO OTHER EVIDENCE was offered by
prosecutor on the enhancement. For enhancement purposes,prior convictions must
be final. An avernment in an indictment that an accused person has been convict-
ed is sufficient to charge finality of prior conviction for purpose of      sen~ence

enhancement,but the burden is on the state to show that conviction became final
before the commission of. the offense defendant is being sentenced for.Glorioso
v State(Cr. App. 1988)746 s.w. 2d 483;753 s.w. 2d 454;the burden is on the state
to. make a:prima facie showing that any prior conviction alleged for enhancement,
or for punishing an accused as a repeate offender·,became final before commission
of primary offense,and once such a showing is made,burden shifts to defendant to
prove otherwise.

IN RE TRACY   HICKS-MANDAMUS                                               PAGE,l9
-
'




      Diremigo v State (Cr. App. 1982)637 s.w. 2d. 926. In the case at bar,the state
      fail to offer a single piece of evidence to establish the 'date' of commission
      of the 1985 conviction used for enhancement;fail to offer any evidence of finality
      as required by lDy-,:Due process Clatilse of Fourteenth Amendment; fail to offer a
     Mandate from this court demonstrating that re;'J.ator had indeed appealed the 1985
     conviction.,and after the indictment was presented to Respondent,Respondent
     sentenced re~fttor to a term of forty years confinement under 12.42(b)Tex.Pena1
     Code., Vernons.,1974.,
               Defendant during trial plead !true' to the enhancement paragraph and stipulat-
     ed that he had been conv:i.c:tf!O on the 1985 robbery; however,as mentioned,the 1985
     conviction had been appealed .to this court on 1986;and the state failed in the
     primary case,to prove the 'date' of commission of the 1985 robbery,or whether
     it was a final conviction available for enhancement purposes. Because counsel
     advised defendant to plead                                   .!true·~   ,and stipulate to the infirm prior,defendant
     lost the ability to appeal his sentence based on sufficiency of the evidence
     used to enhance his sentence to a first degree offense. See Smith v State 158
     s.w. 3d 463,465(Tex. Crim.App-2005).
      Trial counsel had a duty to reasearch Texas enhancement 1aws;investigate
    defendant's case,and prevent the defendant from pleading true to the enhance-
    ment,and a duty to have state make a prima facie showing that any prior con-
    vict;ion alleged for enhancement,or for punishing defendant as a repeat offender,
    became final before the commission of the primary offense.This duty derives
    from counsel's function 'to make the adverserial testing process work in the
    particular case' I.d~,(citing
                          .
                                  Strickland,466
                                        '
                                                 u.s. at 690,104 s.ct. 2052)
       There can be no reasonable trial strategy for allowing the defendant to plead
     'true' to an enhancement allegation where there· existed a predicate vio-
    lation~and                               the.state     had not           made aJc:forima facie    showinq,whehher the conviction
    \r_;a~::    .~.:-! . . . . ._~:.:   ··   a l.ll~2.J. ccr· · ~. . .l.c::-i ,:.·      _~_l   c.nL':'- · ·7 ~~_:·-
    was indeed a fin:1l conviction available for enhancement purposes,or proved
    the date of commission of that offense.
      Defendant believes, that under the Strickland standard,trial counsel's                                                 per~
    formance fell below an objective standard of reasonableness as a matter of law.
    I.d. 1 The first prong of the Strickland test has been met und catisficd.,See
    Ex         Parte Jordan(Cr.App. 1994)879 s.w. 2d.61.




    IN RE TRACY HICKS-MANDAMUS                                                                                          PAGE 20
.,




       The second prong of the Strickland test,is to determine~whether trial counsel's
     deficient performance prejudiced the petitioner's defense.Strickland 466 U.S.at
     687,104 s.ct.2052. There is a reasonable probability,that but for trial counsel's
     error in allowing defendant to plead 'true' and not challenge the validity of.
     the prior conviction,the results of the proceeding would have been different.Hill
     v Lockhart,106 S.ct.366.,Mitche11e,68 s.w. 3d at 642. The defendant's punish-
     ment was enhanced from a second degree offense,carrying a punishment range of
     2-20 years confinement,to a first degree felony~carrying a punishment range of·
     life,or five(S) to ninty nine(5-99)years confinement.Tex.Pena1 Code Ann.§ 12.42.
     (b)&(c).Realtor was sentenced to a term of forty years,which is twenty years
     more than the maximum allowed for a second degree felony; and thirty(30)years·
     more than the maximum ·allowed for the third degree felony alleged in the same
     indictment.
       There is a reasonable probability,that had trial counsel filed the appropriate
     motions challenging the prior convictions validity,i.e.,filed motion to suppress
     prior,and advised relator to plead 'not true'        ~:l.:i.tor   would have plead not guilty,
     and proceeded to trial,or received a sentence within the punishment range allowed
     for a third degree offense,and would have been able to              challenge any sentence
     outside the punishment range based on insufficiency, or No evidence to this court.
       Relator has demonstrated a clear violation of his Fundamental Constitutional
     rights w1der Lhe slxth ctuu   Fou~:·teenth   Amendments to the constitution of the United
     States; Counsel's deficient performance prejudiced relator's defense in the
     Punishment phase of of the trial.,the second prong of the Strickland test is. satisfied
       Relator ask this court to conclude;that reLator has demonstrated a clear violation
     of his Fundamental Constitutional Rights ;Issue a writ of Mandamus compelling the
     respondent to correct this issue as Justice demands; and conclude that Respondent,
     and state, would be barred by law in a second proceeding from using th~ infirm
     prior not proven in the first trial. In French Supra,where a petitioner was once
     subjected to an enhancement proceeding where the state failed to produce sufficient
     evidence of habitual offender status to support a life sentence,the double jeopardy
     Clause bars a second trial like.enhancement proceeding on the basis of the one
     prior felony insufficiently proven at the earlier trial.Bullard v~ Estelle 708
F.2d 102l.,Jackson v Virginia U.S. S.ct.99,2781,443 U.S.307,61 L.Ed.2d. 560.reh.
     den.,100 Ct. 195,444,U.S.890,62 L.Ed.2d. 126. No rational jury could have tound
     beyond a reasonable doubt the elements necessary to prove the prior enhancement-

     IN RE TRACY HICKS-MANDAMUS                                                        PAGE,21
used for enhancement in the primary case based on the states own evidence presented
to the Resf>ondent during the sentencing phase of Re:J:.ator's trial. Relator ask ti\~~
               -
court to issue this Mandamus compelling the Respondent to correct the fundamental
constitutional violation that took place during trial, as :.;.. \! i_.il.nstfilce i C') demands.
  Relator further ask the court to. strongly consider that Relator is being Restrainec
of his liberty by virtue of the infirm prior conviction insufficiently proven
at trial; said prior conviction expired on December 5,2001. Relator ask the court
to grant any other relief the court deems just and appropriate in this matter.
  It is clear that Respondent fail to hold state to its burden of proof;that there
was no evidence submitted by state to prove up the one prior used for enhancement
purposes; Had Respondent eorrectly applied the law,and requirements of Tex. Penal
Code 12.42. (b) together with the Texas CJ'n:stiitiJtfun article l§lO,l§l3;U.S. Constitutior
Amendments Sixth 6th,Fourteenth ,and the Due Process Clause ••,Relator would have
either plead not guilty,or received a sentence within the range of third d~ree
felony.     v.     ,69s·s.w. 2d479;____v      244 s.w.3d 840.,(     ).In re Chevron
U.S.A.,Inc.C.A. ,.l.Ci)9xF.ld'n016(C.A. (Tex)l997 ..

  Relator complains further that the Respondent Abused it's discretion when it
reached a decision so Arbitrary and unreasonable amounting to a clear and prejudical
error of law.,Respondent fail to accord relator Equality and Justice under the law
of this state,aswell as the United States; Fail to analyze and Apply correct law,
and sentenced relator in violation of the Double Jeopardy Clause.'l'ex. Const.art.
l§l4;U.S. Const.Amend.Sth,and 14th.Depriving re.lator of his Fundamental Constiut-
ional Rights. As with other claims.rrelator has wrote.the Respondent numerous
times over the past 22,years,by letters,motiohs,and writ application,requesting
f~fffpti~n   gf    ~HlrdgppJ.e j~ggq.;-?Y ir~~K::due to the prejudicial treatment rela~or
is being subjected to; The Respondent has fai 1. to        n:-::~ponc'l   in   r~ny mnnm~r   t.o the
request,and has done nothing to move the prosecution forward to resolve this
issue. Relator was charged by Multi-count indictment containing three offenses
alleged to have taken place in a common incident.,Exhibit.•A"· :i.ncHctment#29450.
  The laws of this state are clear. In Ex Parte Fortune 797 s.w.2d929(Tex.Crim.
App• (19     )>Entering plea of guilty does not preclude defendant from raising.
double jeopardy contention in application for writ of habeas corpus.,u.s.c.A.
Const.Amend.S; Double Jeopardy Prohibits state from obtaining convictions in
successive prosecutions where common incidents exist.U.S;.C.A. Const. s.,Ver:non
Ann. Tex. Const.Art 1§14;



IN RE TRACY HICKS-MANDAMUS                                                            PAGE,22
   Where the intent of the legislature is ambiguous as to allowing individuals
 to simultaniously punished for commission of multiple offenses under separate
 and distinct statutes,test to be applied for double jeopardy purposes to de-
 termine whether there are two offenses or only one is whether each provision
 requires proof of fact that the other does not.,u.s.c.A.,Oonst.Amend.5.
   The Fifth Amendment provides in revelant part;"[Nor shall any person be subjected
     to the same offense to be twice put in jeopardy of life or limb".
   The Double Jeopardy Clause serves three primary purposes;
   (1) it protects against a second prosecution for the same offense after acquittal;
   (2) it protects against a second prosecution for the same offense after conviction;
   (3)it protects against multiple punishments for same offense.
   In the present case,the Respondent,and the state has fail to adhere to the
 laws and Texas Constitution,aswell as the constitution of the United States
 regarding the Double Jeopardy Clause;and has fail to correct this ~·
 viulatiuiJ uf Re\l,:ator's Fundamental Constitutional Right. R~lator waB convi'cted
  by single indictrnent,containing Multtple offenses a~leged to have taken place
. in a common incident. In Elder v State,l32 s.w.3d 20 (Tex.App.Fort Worth 2004)
 The Double Jeopardy Clause of the Fifth Amendment protects a defendant in a
 criminal proceeding against both successive punishments and successive prosecu-
 tions for the same offense.United States v Dixon 509 u.s.688,689,696,113 s.c.t
 2849,2855,125 L.Ed ..2d556(1993).The double jeopardy clause provides that No person
 shall "be subjected for the same .offense to be twice put in .jeopardy of life
· or lint>" u.s.const.amend   v.
   Greater inclusive and lesser included offenses can be the same offense for
 jeopardy   pruposes,Bro~   v Ohio,432 U.S.l61,169,97 S.ct:. 2221,.2227,53 L.Ed.2d.l87
 (1977); Parish. v State.· 869 s.w. 2d 352,354(Tex.erim.Api>.l999). Thus, where the
 evidence shows that the defendant committed only one act that could be used to
 prove both a greater inclusive anH lesser included offense,the defendant cannot
 be convicted of both offenses. Ochoa v State 982 S.W.2d 904,908 (Tex.erim.App.
1988) Relator in the case at bar,was charged on May 1993,in a three count indictment
with having committed sexual assault in count one.,22.0ll.by Intentionally and
Knowingly causing the penetration of the sexual organ of Sandi Burton by the male
sexual organ of ~ator(then defendant) ;and Sandi Burton was a child under 17
who was not the spouse of defendantTex.Penal Code Ann.§22.0ll(c)(l)(l994,Vernon.,
 (a)(l)(A)(2)(c).


IN RE TRACY HICKS-MANDAMUS                                               PAGE,23
   Count '1\ro·eOf the same indictment alleged that during the same incident;that
 defendant;caused the mouth of defendant to contact the sexual organ of sandi
 Burton ; ( 2) ( c) ;
Count Three;with intent to arouse or gratifY the sexual desire of defendant,
 and sandi Burton was a child under 17 and not defendants spouse;Tex. Penal
Code Ann. §2l.ll(a) 1994(Vernon 's(2l.ll(a) (1) (2) (A) (B).
  The sexual assault required proof of the following facts;
* Defendant·· Intentionally or Knowingly;
*Caused the penetration of Sandi Burtons sexual organ by defendants' sexual
  organ;
· * and sandi Burton was a child under 17 and not defendant's spouse. 22.0ll(a)(l)(A)(2)(c).
  The Indecency count required proof of the following facts;
  * Defendant enguaged in sexual contact with sandi Burton by causing the mouth of
  defendant to contact the sexu·al organ of Sandi Burton;
* with intent to arquse or gratify the sexual desire of defendant;and Sandi
Burton was a child under 17 and not defendant's spouse.Tex. Penal Code Ann.§2l.ll(a)
(1) (2) (A) (B).
   Under Texas law,it is well settled that touching the female sexual organ with
the intent to arouse or gratify sexual desire is a lesser includes:. species of
conduct of the intentional or knowing penetration of the female sexual organ.
Ochoa 982 s.w. 2d at 910(Kel.1Er.Jea:n::m:rirg)acx::nrd <1Jnin:ton v state 726 S.W.dj l51,155('1Bc.
~.l$7)(rd::irg          that, while aggravated sexual assault statute does not require
specific intent to arouse or gratify sexual desire,the legislature has recognized
that penetration may show such intent)Therefore,the two offenses were the same
offenses for double jeopardy purposes,and the state was not entitled to seek con-
victions for both. Brawn,432 U.S.atl69,97 S.ct.at 2227;0choa982 S.W.2d at 908;
Parish,869 s.w.2d at 354.
   In Demoss     v State 12 S.W.3d 553,561 (Tex.App.san Antonio 1999,p:!t refi.B3j) A
pe!7$0rrxcoinmits:·aggnivateatsexual assault Of a chlrl:ld:by ~b:ati.n3 t:re ferrale sexwl
organ by any means or by penetrating the mouth of a chi 1 n. by the sexun]
organ of the actor .'l'ex.Penal Code 1\nn.§22.0ll(a)(2)(A), (B)vernon 1999.
  A person commits indecency with a child b(ysexual contact if he enguages in
sexual contact with a child or exposes his anus or any part of his genitals
knowing the child is present,with intent to arouse or gratify the sexual desire
of any person.Tex Penal Code A~nn.§2l•ll(a)(Vernon's 1994) with regard to both-

IN RE TRACY HICKS-MANDAMUS                                                       PAGE,24
.
    -offenses in relator's case,"Child" is defined as a person younger than 17 who
    is not the spouse of the actor,i.d.Tex.Penal Code Ann.®22.0ll(c)(l)vernon's 1994)
    "Sexual contact"under section 21.11 is defined as any touching of the anus,breast,
    or any part of the genitals of a person with intent to arouse or gratify the sexual
    desire of any person.Tex •. Penal Code Ann.§2l.Ol,vernon's 1994) .In the case at bar,
    because the greater inclusive and lesser included offenses arose from the same
    conduct, they were the same for double jeopardy purposes.,Blockburger 284 u.s.at 304,
    52 s.ct.l80; Parish Supra. In absence of a clear indication that the legislature
    intended to inflict multiple punishment,conviction for both offenses constituted
    double jeopardy,and respondent,and state abused it's discretion when it reached
    a decision so arbituary and unreasonable amounting to a clear and prejudicial
    error of law,by failing to accord relator Equality and Justice under the laws           of
    this state,and the constitution of the United States;further respondent fail to
    analyze and apply Double. Jeopardy law,and sentenced relator in violation thereof
                    '
    Tex. Const.Art 1§14;U.S.Const.Amend,5th.,l4th
    CONCLUSION
    While no one factor is either a necessary of sufficient condition to the finding
    of a deprivation of the speedy trial;instead,the four factors are related and
    must be considered together along with other revelant circumstances demonstrating
    willful violation of relator's Fundamental Constitutional rights.
      However,this relator who has waited over (22)years since being charged,clearly
    has shown the denial of his.rights.
                                                               I

    Rell?ait.et:cis::: not requesting, at this time, the dismissal of the charges altogether (
    only that the court conditionally issue a Mandamus in order to enforce relator's
    constitutional rights to a speedy trial,and to compell the respondents below to
    accord relator the Equality and justice he deserves on the issues presented in
    this petition.;Relator request this court conditionally Grant this petition ,and
    Grant relator a Mini trial in which these issues ca'i1 be addressed.
    PRAYER
    For all the reasons above,Relator Pray that this Court Conditionally Grant a Writ
    of Mandamus,Compelling the Respondents to bring Relator to a Speedy Mini Trial
    as guaranteed by the Texas Constitution,and the United States constitution;Compell
    respondents to correct the abuse of discretion and violations of law and duty imposed
    upon it at trial as set forth in this petition;Relator pray for any other relief this
    court deem just and appropriate.



    IN RE TRACY HICKS-MANDAMUS                                                PAGE 25
                      CERTIFICATE OF SERVICE



I Certify that I have previously mailed a true and correct copy t
to the Judge,Hon. John E. Neillat his addres at Guinn Justice Center
204 s. Buffalo Ave, Cleburne Tx 76033;along with Hen. Dale Hanna,
Johnson County District Att6rney's office at Guinn Justice center
204 s. Buffalo Ave.,.Ste 209   Cl~burne    Tx 76033 By placing the same
in the Mail on.the 12th day of june 2015


I Further Certify that a true copy of the foregoing petition for
writ of mandamus was mailed to the Supreme Court Clerk on this th
 I&   DAY of August 2015 by placing the same in the u.s.Mail
postage afixed on this the   J1,..4   day of August 2015




                                                  ~~OR,PRO                 SE




IN RE TRACY HICKS-MANDAMUS                                       PAGE 26
                             .....:•·.




(




  1. Verification-'l'RAP 52.3 ( j)
  2. Verification'!"()btain recorda
  3. Verification-Tr:ue copies
 .4. Moticn ·tor Speedy Tr'ial-Q::der Ccmplained of
  s. O&:'der on ~· Trial
  6. Order of Dtsm.tesal--want of prosecution
  7. O.rtificate of service
  a. ~rtifiea Hail ReceiPt-Proof of Delivery=#=. )o t/ ~970 ~Of!J -2. S"i;,J 0   q/6 Z .
  i.Texaa. ~t of Cz:'iminal Justice's Time Sheet XnfOJ:maticn,
    provi.deCJ by the Depar:baent ee Evidence Relator ~ c:cepleted
    over 45 yean· ec:cumulat~ titne towards 40 year eentcmce no
    good conduct t.lma is llfling awarded due_ to charge M\llti-count
     !ndietment.see DoeuDmta lufttben 12,13,14.5o.l4 show all charges
    an· ~ing ueec5 to prejudiee Relator's ability    to  ~ivo fair
    Consideration ~ing parole; heui~s.
  10• Doculne!lt shewing mo:r:e prejudice from Multi-count IOO!~tment
· pr.venting fair canaideration of perole.fl5
 11. Doc:uiDent dated Nov 3,2014 ftom family shoving prejudice at
      puoltt ~!deration fran Multi-count Indictment.tl6
 12. Trail Court .Docket Sheet.
    13. Indictmantt29450.
    14. Statement of Fact$ St&te of hxaa v. 'lUcy licJc$ #29450
    1s.   J'UC59eaaent and    Sentencetmso .
    16. lol$.ce Offense Report( Narrative)
    17 • .Relator•• ·fiiotion Requesting ~ial a~.
    ALL RECORDS 12-17 ARE WITHIN         ~     FIW AND ARE R£QU2S11ID AS PMf OF
    !HIS MANDAMOS
I   STATE Oi' 'f£XAS
    COONTJ   or   ANDERSON
                                 VBRIFICATION   or TRACY   HICICS .
     This verification is made pursuant 'texas Civil Practice and Remedies CcXIe
    §l32.00,and Texas Rules of Appellate Pro®du.re 52.J(j).



    the facts contained in this affidavit are       true ei\d. correct.
    2. I'am the relator in this cause,l have read the petition
    .tor writ· of mandlunus,and t.tt. facts stated ia thls petition
                             .                  .            ~~~-.

    are within air personal knc:Nledge,and are t&'Ue aa.ld-~~t.*




                                    ~       OSOLARA'1'%0N

.
     I.Traey
          .
             Bicks,beinfl
                  .
                          p,.-esently inca"*ettid Ul'lder the. number TDCJ•lDf67300l •..
    in the u.a. Coffield Unit of the    ~ Oepartment of Criminal Justice,loca~
  in .And9rs0n COUnty,Te~,Verify and Declare under ~lty of perjury the
· foregoing at.ateflienta are true,~ eottect•
&xe:cuted     4~/ J:J, c:Jt~!S '




                                                                                           .;'
IN U TRACY         Ul~                                                                       I
                                                                                             I
I    '


    ' STATE OF TEXAS
     OOONTY OF ANOBRSON


                                  An'IOAVIT OF 'l9ACY HICKS
       This affidavit is made pursuant to Texas Ci vtl· Practice and
     aemecUea Code,§l32.

     1. "'Mf name is. Tracy Hicks,and I am capable of making this
     affida\fit,and the .facta in this afti&lvit 4re true end• correct.

     2• I em the ~lator in this cause. Prior to filing of~ thi&
     petition for writ of ~~~ wrote the court in which this
    c.ue is ~i11.9 and nq\.~Uted copies of tho 1ndict::ment or Wor-
    maticn,c:ow:t trial rec:Qt't!es,along vith a cop;- of the CIOUt'te docket
    she&t· All of Ill¥ requeet have been &man&wered &nd. no documents
    sent tome.




    I,Tracy   Hicks;TOCJ-~Df67300l,bs!nw   presently incarC*rated
    in the a.-a .. Coffield Unit of the 'reus Depertment of cr-iminal
    Justice,located L-. Anderson Ooura:.y,T~xas,vuify &ml declare
    under peraalty of p«!rjur-J t;he foregoi~ ·statements are true M~Jl
    conect.            .
    Exec\lt-':   -~~ 12:, 2_,0 /5
STATE   or !IXAs
cam'lY     or   ANDDSON




  This vedtic:4t1cn of documents is made pursuant Texas Civil
Praotiee end Remedies cede il32.                                                  .   .(




  l•. "My r.ame is 'fra.c:y Hicks,ana l am capa.ple ot making thia
. aff14avit,a,nd the facts in this affidavit Are· trUe ana. COrJ"eRN. ~LAAA1'ION·
x Traey Rick8,tDCJ_IDt673001,being presently              incarcerated     1n th4\!.
a.a. Cpffield Unit of tbo 'l'GJC~ Department of Crilhi-.1 Juatlce,
located in An    I "


                                                                     OOCUMENT# ~2 L




                                                    '

            T. D. C. J.       INS T I T U T 1 0 N A L      D            I V I S I 0 N
            DATE 10/03/11           RECORDS OFFICE                      TIME 09:.28:15
   TDCJID: 00673001 NAME: HICKS,TRACY                                   UNIT COFFIELD
   SENT. BEGIN DATE OS/OG/1993 TDC RECEIVE DATE 07/08/1994
   INMATE STATUS STATE APPROVED TRUSTY CLASS 111 W     LAST            PCR REQUEST 10/03/1j
          SENT. OF RECORD     000+0      YRS 00   MOS   00 DAYS       MAND SUPV PAROLE
          lo,LAT TIME SERVED      00018 YRS 04    MOS   .29   DAYS     0+6    %       04-6   %
          GOOD TIME EARNED        00014 Y'RS 10   MOS   15    DAYS     000    %       03'7   %
          WORK TIME EARNED        00008 YRS 06    MOS   11    DAYS     000    %       0.21   %
          MAND SUPV TIME CREDITS 00018 YRS 04     MOS   .29   DAYS     046    %
          PAROLE TIME CREDITS     000+1 Y'RS 09   MOS   .25   DAYS                    104    %
          MINIMUM EXPIRATION DTE: 05/06/2033
          MAXIMUM EXPIRATION DTE: OS/06/.2033
   JAIL GOOD TIME RECD NO               NUMBER OF DETAINERS 00
   GOOD TIME LOST 00120 DAY'S           WORK TIME LOST 00000 DAYS
   PAROLE STATUS   BPP DATE                                 TDC CALC DATE                10/10/1~




   *NOT ELIGIBLE FOR MAND SUPV RELE
   REQUEST -------- .
   CONDUCT RECORD:
            ......                                .-..
~ --~--~'----·-·-·------------------_r·                  ~~~·--------------~-·--~--~-
                                                                                .. ·...   .
THE    STA~E 0.~   TEXAS                                                                      .'"


                                                   IN TUB 16th JUDICIAL DISTRICT COURT
vs .                                              .IN AND ·FOR JOHNSON COUNTY,
TRACV HICKS                                       . CLEBURl~B 'l'EXAS


                         MOTION FOR SPEEDY TRIAL
TO THE HONORABLE JUDGE OF SAID COURT:
TRACY HICI                                                                                                                                                                                                         .... ., ..
                                                                  ... 5~\ . . :.'' . ·· ..
                                                                                                                                                                                                   ,
                                                                                                                                                                                                                .,,   .
                                            .                . ;':. ?;                                       .   ..~


                                       OAuss no•29:~:~.o                                                               •;i;


                                                             ~                                         ·.    ;u/~i,ri:iE                                      18th ..niDIClAt. ·DISTRICt' CCORT:
v.s.                                                         '                                              .IN ;AND                                          FO!t ;;'J'OBNSON                 COUt~'rY,
•t:·~ACY   UXCKS
                                                             §                                      · Ct.EllORllS 'l'BXAS


                                                    ORDER'
 On thie dat.e t·ha    day of,· \ i015 .. c~a1~ on     .be heat"d Defendant •a                                                                          to
Motion for: Speedy Trtal#&*ld -:it· appoai-•\,.
                                                to
                                                 :
                                                   the
                                                    -
                                                    ~
                                                       Court that this matter eboul·
                                                        '.   .            '                        ~             ·.      ·,_                        .
                                                                                                       \
'be set for trial~                                                                                     _:'.




                                                I                                                  ,;·




tor xs.. TBBRStoru~,   ORDERED             ~h4lt . ~riai.:·~n, ~his' matte.,                                                                                                      be se·t for                             th• .·
                                                                                           .:. \: ..·
----DAY OF.------- ,201$.
                                                                                                                          ':
                            '       : -'                                                       ~            i'            '        I        I

                                \                                                                                                      '·       \
                                                                                                                               ;       \
                                                                                                                                        \   ;\


                                                                                   ..    '\•
                                                                                    .,                                                                             \
                                                                              .,   ·'                                                                                '
                                                                                                                                                                     I
                                                                                                                                                                   .i


                                                                      !
                                                                              ,i_ (
                                                                              :
                                                                                               ·V                                      \:                '.   \'                         ;'\
                                                                                                                                                              '
                                                                          (:                                                                                   ·.\
                                                                 ..   :·' \ .,                                                                                      '




                                                                                                                                                                                               ··r ...
                                                                                                                                                                                                            . ·,: ': ·:

                                                                                                                                                                                                                ... ·;:



                                                                                                                                                                          !.   . . . '
                                                                                                                                                                         d';
                                                                                                                                                                          \'     ,·;




CC:f'ile
I   I
                                   CAUSg NO. 29450


        .TBB S'l'ATI   or-~EXAS
                                                 IN fHE 18th JUDICIAL   OlS~RlCT   COURT
        vs.                                      llt AND FOR 30HNSOH COUNTY 1
        TRACY HICRS                              CLEBtnun: TIXAS

                                        ORDS:R


          On this the _day of..._2015,came on to be beard Defendant'•
        Motion for Speedy l'l'ial,and it appear;a to t.ne Court.,that Defendant
        hae be~~ denied hie ~onetitutional ri;ht t~ a •peedy trial In
        thie cause and til~ indictment sho11.ld b~ diem!aeed ..

        IT IS, TH£R8PORR, ORDSaBD that the Multi-Count indictment in cause
        number 29450 be dismissed •.




                                                        30DGS PR!SIDUlG


        CCaFile
                                                        ·~,   ..
. I.
  I    I




                                CERTIFICATE OF SERVlCB

       · l,~,raoJ~ Bic:ke,do hereby ee"tity that·'a tr\le and correct copy of
         the foregoing Defendant • a MotJ.on fo;:o speed:; Trial and Orders
       . have betln fol:'wardcd by 11f!itef!.G\tes Mail,Poatag• Pl"epaid,to
         Dale a&nna,PrCIS\lCU,t:ing Attorney foa Johnson Count,t.'l'exas at;
         David R • t'loyd f? .. 0. Box 495 Cleburne '.J:x 76033
         on t.his the~C:ya ofj1~~ ,              ~015


                  '·




                                                              ~U-
                                                        ·~6.v;; ••.
                                                                   2661 Pil 2054
                                                                   'l'enn. Colony, T~ 75864-
                                                                                               .. :~




                                                                                                   --~




                                     ·····\
                                                            . DOCUMENT   d3
         T. D. C. J.       I N S T I T U T I 0 N A L    D          I V I S I 0 N
         DATE 09/27/12           RECORD~ OFFICE                    TIME 09:53:49
TDCJID: 00673001 NAME: HICKS,TRACY                                 UNIT COFFIELD
SENT. BEGIN DATE 05/0b/1993 TDC RECEIVE DATE 07/08/1994
INMATE STATUS STATE APPROVED.TRUSTY CLASS III W     LAST           PCR REQUEST 09/27/1c

     SENT. OF RECORD      00040     YRS 00    MOS   00    DAYS    MAND SUPV PAROLE
     FLAT T I lYlE SERVED     00019 YRS 04    MOS   24    DAYS     048    1-     048   1-
     GOOD TIME EARNED         00015 YRS 1e1   MOS   10    DAYS     000    1-     039   1-
     WORK TIME EARNED         00009 YRS 00    MOS   09    DAYS     000    1-     022   ':/.
     MAND SUPV TIME CREDITS 00019 YRS 04      MOS   24·   DAYS     048    ':/.
     PAROLE TIME CREDITS      00044 YRS 03    MOS   13    DAYS                   109   ':/.
     MINIMUM EXPIRATION DTE: 05/06/2033
     MAXIMUM EXPIRATION DTE: 05/06/2033
              '

JAIL GOOD TIME RECD NO              NUMBER OF DETAINERS 00
GOOD TIME LOST 00120 DAYS           WORK TIME LOST 00000 DAYS
PAROLE STATUS   BPP DATE                                TDC CALC DATE 10/10/1S




REQUEST
CONDUCT RECORD:
  I   '                                                                                                                                                               DOCUMENT# 14




NAME: HICKS,TRACY
SID NUMBLR: 02526014                                                                                                                    TDCJ-ID NUMBER: GOG"/3001.
'TDC:,J-ID UNIT OE, r.~s~~3IGNivJt.:N'f': c:::_;r:. E'IE:.LD
HC>USTNG 1\SSIG!.-JfvJE:NT: DOEt-1 P6lB                                                                                                 BED:          07.1




            ,, ··, •, i-l·i '. !,7
                                     b\:: f:~ .!"i d(~- n i (!d :f:·;:J r·o J E-~ :( 0.1:' t: h~::· r f:;a.E3 0 r.: ( S) .l i .'3 ( O.:~Ci bt:.l O'i-Y :
()nc o!· rn.or~a conlpOn(·~rlt:S ind:i.ca~:c~d .i.n ~::-3c:h r;araqr·r:Jph J.:i.:·~ted l.Jf~:.lO\·'-' ma.y
ay:.1p . ly, but on.Ly Oi"l~:-? i~.~ ·ceq·u:\._y(::d.
? [~!.     '!'HE J\EC()f_;(D IN U IC/-~'f E:S Tl·iAT 'l'Ht:, I NI'-1AT E C{)f-if·J.T ~1 TE;D CNE OJ.U~3 DT.~:;I{EGl\RD ('OF 1 ,::j n r,:c~::q C(.!S ~~
                                                                                                           \.,..! 1
~nd       wj.l}        ~~port                    Y0UL               0rogr~~s                         ~0         the Board of Pardons and r~r0l.8S.

            ~~ h~_)U .1 ..,j     yde St::::::L ..L.on ~)()~:. ~~-4-'J (b)
~-~ !:~ y T R!::: \l .T E~ Tt~'

CC: INMATE - TDCJ-ID
  I
' PDKAR008.r,_;:,,PLCO                   STP~TE   OF TEXAS                             08/22/2014
                              BOARD OF PARDONS AND PAROLES                             PAGE         1..
                                                                                                          DOCUMENT 15

                           NOTICE OF P?.RCLE P:n.NEL DECISION

 N.l.l.ME: HICKS, TRACY
 SID NUMBER: 02526074                                           TDCJ-ID NUMBER: 00673001
 TDCJ-ID UNIT OF ASSIGNMENT: COFFIELD
 HOUSING ASSIGNMENT: DORM P62C                                  BED: 095

 SUBJECT: Decision Not to Grant Parole - NEXT REVIEW

     After a review of your case, the Board of Pardons and Paroles
decision is not to grant you parole and has set your next parole review
date as 08/2016 ..
     You have been denied parole for the reas~n(s) listed below:
One or more components indicated in each paragraph listed below may
apply, but bnly one is required.
lD. THE RECORD INDICATES TH?.T THE INMATE HAS REPEATEDLY COMMITTED
     CRii:'IINAL EPISODES OR HAS A PATTERN OF SHULAR OFFENSES THAT
     INDICATES A PREDISPOSITION TO COMMIT CRIMINAL ACTS WHEN RELEASED;
     OR THE RECORD INDICATES TH?.T THE INtJ'Jll.TE IS A LEP.. DER OR ACTIVE
       INDICATES A JUVEN~LE OR AN ADULT ARREST OR INVESTIGATION FOR
       FELONY J\ND t-1ISDEMEANOR OFFENSES.
       THE RECORD INDICATES THAT THE INI:-1ATE C0t-1f'1ITTED ONE OR MORE
       VIOLENT CRIMINAL ACTS INDICATING A CONSCIOUS DISREGARD FOR THE
       LIVES, SAFETY, OR PROPERTY OF OTHERS; OR THE INSTANT OFFENSE OR
       PATTERN OF CRIMINAL ACTIVITY HAS ELEMENTS OF BRUTALITY, VIOLENCE,
       01\ C0t·1SCIOUS ::a:.:LECTIOt-: OF VICTI.W S IJULNSJ:-:J\B . LLl.'l'Y :::>UC:H 'l'HA'!' 'T'HF:
       INI'-ll".TE P03E:3 A CONTINUING THREAT TO PUDLIC SAFETY; OR THE RECORD
       INDICATES USE OF A WEAPON.

       The Institutional Division will monitor your treatment plan progress
and   WlJl repnrt your progress to tne Beard of Pardons and Paroles.

     Should you have any questions regarding this notice you are to
contact your Lnit Institutional Parole Office.




This Notice of the Parole Panel Action is your written detailed
statement as required by Texas Government Code SECTION 508.1411.
NEXT REVIEW
CC: INl"ATE - TDCJ- ID
             .
             \
    ~


        ..
        (




                                                                                              DOCUMENT 16

                                                                                                            .·~



                 Novemb~r   3, 2014




                 Tracy,

                 My oldest daughter is 21 today. Her name is Kylie. She is in school at Texas State University in San
                 Marcos, below Austin. My youngest, Kyndall is a senior and has a volleyball playoff game tonight. She
                 has been first team all-district the past two years. My son Tyler and I went deer hunting near your home
                 place in Board bottom this weekend. I just wanted to share some Darrell news with you.

                 I was very disappointed in the results ofthe hearing. I had a long talk with Ms. Peden's paralegal, Grace
                 Edwards. She claims that the charges being grouped together are problematic, and possibly some other
                 things. Regardless, Ms. Peden is still hired to represent you. I only went on what you told me that
                 everyone Ms. Peden represented got out. I hope she can do the same for you, as I can only imagine how
                 beyond ready you are to get out. Not sure when I can make a trip to see you, but I will make a point to
                 on a Saturday, sometime soon I hope.

\                Friends,

                 Darrell
     .   (                                                              MOTION NUMBERil7
 r'---.·-~r-•t:_-:..-==-..::..~:•-----------,...---------------------------------;



I
                                                       #29450
I!           EX   PARTE HICKS TRACY                       §                                IN THE
                                                           §                      th
                                                           §
                                                           §                    TEXAS                          ··n
                                                                                                           ··~·~-­
                                                                                                            ;;.;r-
                                                                                                    c.n
                                                                                                           ·~::;b
                                                                                                    ';]: .._·;:t·""-'
                                                                                                    ~
                                                                                                          s.,._
                                                                                                             -4
                             ORIGINAL ~IOO TO REVIEW TRIAL/APPELLATE RECaiDS
                             FOR PURPOSE OF PREPARING A         WRIT OF HABEAS CORPUS
                             RETURNABLE TO THE TEXAS CXXJRT OF CRIMINAL .APPEALS ·


             TO 'l'HE HONORABLE JUDGE OF   SAID   COURT:
             Now Comes the Petitioner Ex Parte Hicks Tracv in the above cause of action
             Pursuant to and in accordance with the Rules of the Court:Tex. Crim. Proc.
I
             Code   § 11.07 (Vernon's Suoo.2000) and files this Oriaina1 Motion To Review
             Tria1/Aooellate Records For Puroose Of preoarina A Writ Of Habeas Corous
             Returnable To The Texas Court Of Criminal Appeals.
               Petitioner in the above case number was convicted in the above Court of
             the offense of sexual assault of a person by guiltv plea on Auqust 1993: and
             desires to submit a properlv filed Writ of Habeas Corpus returnable to the
             Texas Court of criminal Appeals.

               Pursuant to and in accordance with the Texas Public Information Act, (V .T.C.A.,
i
!I
             Government Code § 552.000 et. Seq.) and Tex. Crim. Proc. Code § 11.07(Ve:rnon's
I.           2000):and the Due process Clause of the 14th Amendment to the Constitution of
             the United States. petitioner request opP0rtunitv to review the above recorns.
               In re Christensen(App. 7 Dist.2000)39 s.w. 3d. 250 •• Petitioner was entitled
             to have hearina on Motion f0r·loan of trial and appellate record reaarning
             aqqravated sexual assault conviction for purpose of preparina aoolication·for
             writ of habeas corous. which would be returnable to Court of criminal AooeaJs.,
             Vernon's Ann. Texas Code of Criminal procedure art. 11.07 (Supp.2000).

               Petitioner Pray that the Court will set this matter down for a hearina:and
             accord the petitioner opoortunitv to review Trial/Aooellate Records for the
             Puroose of Prennrina a Writ of ~abeas Corous returnable to the Texas Court of
i            Criminal Appeals. SO MOVED AND PW\n:D TW\T ROOUESTED RSLIEF BE GRANTED AND ..

 I·!
 i
             PE'l'ITIOOER BE BROUGHT BEFORE THE CCXJRT TO REVIEW THE RECORDS IN ENTIRETY.
                                      _qM_DAY OF OC'roBER
              SIJBIIU'l'IID ON THIS THE
                        .
                                                                        b~
                                                               2012 B'i:-
                                                                        Pet1.
                                                                                             '
                                                                                       er Pro Se
I
lI
    .'   ..      \
                 ...
                     '
    --Jt·----;~:--·~··~-~   -:-·)\--   :~




                                                         TRACY HICKS
                                                         2661 FM ~2X}(5;4
                                                         Tenn. Cly,TX 75884


                                                          Oct 9 2012



                              District Clerk:
                              P.O. Box 495
                              Cleburne TX 76033




                              RE:MOTION TO REVIEW TRIAL/APPELLATE RECORDS


                              Dear Clerk:
                              Enclosed for filinq with the Court is Petitioner's motion arid
                              Proposed order for the Court: Upon the filinq of the motion
                             please Provide me a filed marked copy for my records.
                             Sincerely,



                                                                                  CD          ~
                                                                                   -<         c::::J
                                                                                              ~

                                                                                              0
                                                                                              n
                                                                                              -4          j ""T1
                                                                                                          ·,-
                                                                                              Ul        ..::1
                                                                                                        CJI'l
                                                                                              >
                                                                                              :X        ·-=-o
                                                                                                        c:
                                                                                                        :z
                                                                                              CP.       -i
                                                                                            •','c:.,}   ··<
                                                                                             ..z:-.




i
I
I
I
I
I
                                                              MOTION NUMBER il7
                                          'l'RACY HICKS
                                          2661 FM 2054
                                     Tenn- Colony, Tx 75884


 November 24, 2012



 Office Of The District Clerk
 Research Cow~lience ~t
 Johnson County Guinn Justice center
  P ..e. Box 495
 Cleburne, i'X 76033




 Re;   case i   29450 State of t;exas V. Tracy flicks



Dear Clerk;
 I r-E.:centl}' wrote ym.a.:- office regard:ing    tt·ia1/            '
':' ·'    ' 4...   '
,   -\   •' -.r ilJ




                       -" SBRYIC£